UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-0560 John Hancock Investment Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: December 31 Date of reporting period: September 30, 2007 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Large Cap Equity Fund Securities owned by the Fund on September 30, 2007 (unaudited) Interest Maturity Credit Par Value Issuer, description rate (%) date rating (A) Value Bonds 0.19% (Cost $3,886,055) Airlines 0.19% Northwest Airlines Corp., Conv Sr Note (G) Zero 11-15-23 D $3,000 285,000 Gtd Conv Sr Note (G) Zero 05-15-23 D 25,000 2,220,000 Issuer Shares Value Common stocks 90.94% (Cost $943,589,533) Agricultural Products 7.80% Archer-Daniels-Midland Co. 1,927,700 63,768,316 Bunge Ltd. (Bermuda) (F) 364,200 39,133,290 Airlines 1.21% Northwest Airlines Corp. (I) 899,767 16,015,853 Aluminum 4.34% Alcoa, Inc. 1,465,577 57,333,372 Biotechnology 0.03% Panacos Pharmaceuticals, Inc. (I) 236,350 378,160 Coal & Consumable Fuels 0.40% CONSOL Energy, Inc. 93,150 4,340,790 International Coal Group, Inc. (I)(L) 217,600 966,144 Construction & Engineering 2.47% KBR, Inc. (I) 839,410 32,543,926 Data Processing & Outsourced Services 0.66% Wright Express Corp. (I) 240,700 8,783,143 Diversified Chemicals 1.91% Bayer AG (Germany) (C) 318,140 25,201,054 Diversified Metals & Mining 3.69% Agnico-Eagle Mines Ltd. (Canada) (F) 90,450 4,504,410 Freeport-McMoRan Copper & Gold, Inc. (Class B) 343,950 36,076,915 Northern Dynasty Minerals Ltd. (Canada) (F)(I) 607,970 6,718,068 Page 1 John Hancock Large Cap Equity Fund Securities owned by the Fund on September 30, 2007 (unaudited) Titanium Resources Group Ltd. (British Virgin Islands) (F)(I) 948,050 1,371,371 Food Distributors 1.80% Sadia SA (ADR) (Brazil) (F)(L) 426,147 23,736,388 Gold 15.59% Aurelian Resources, Inc. (Canada) (F)(I) 1,008,584 7,531,139 Barrick Gold Corp. (Canada) (F) 1,410,950 56,833,066 Gammon Gold, Inc. (Canada) (F)(I) 224,800 2,661,632 Goldcorp, Inc. (Canada) (F) 1,216,092 37,163,772 Kinross Gold Corp. (Canada) (F)(I) 860,973 12,897,376 Lihir Gold Ltd. (Papua New Guinea) (F) 6,209,781 21,651,669 Mirimar Mining Corp. (Canada) (F)(I) 743,240 3,522,958 Newmont Mining Corp. 1,344,400 60,135,012 NovaGold Resources, Inc. (Canada) (F)(I) 198,250 3,273,107 Health Care Equipment 1.09% Kinetic Concepts, Inc. (I) 60,000 3,376,800 NMT Medical, Inc. (I) 733,050 5,842,408 Thoratec Corp. (I) 250,000 5,172,500 Health Care Technology 0.05% Flamel Technologies SA (ADR) (France) (F)(I)(L) 72,640 653,034 Integrated Oil & Gas 6.56% Sasol Ltd. (ADR) (South Africa) (F) 1,068,119 45,918,436 Suncor Energy, Inc. (Canada) (F) 428,941 40,667,896 Integrated Telecommunication Services 1.06% Chunghwa Telecom Co., Ltd. (ADR) (Taiwan) (F) 753,921 13,932,460 Managed Health Care 2.13% Aetna, Inc. 517,000 28,057,590 Multi-Utilities 4.27% British Energy Group Plc (United Kingdom) (F)(I) 5,176,591 56,371,154 Oil & Gas Drilling 1.77% GlobalSantaFe Corp. (Cayman Islands) (F) 170,899 12,991,742 Pogo Producing Co. 123,900 6,580,329 Questar Corp. 15,500 814,215 TETRA Technologies, Inc. (I) 139,950 2,958,543 Page 2 John Hancock Large Cap Equity Fund Securities owned by the Fund on September 30, 2007 (unaudited) Oil & Gas Equipment & Services 4.63% BJ Services Co. 225,550 5,988,352 Halliburton Co. 444,500 17,068,800 Schlumberger Ltd. 146,000 15,330,000 Smith International, Inc. 318,900 22,769,460 Oil & Gas Exploration & Production 16.63% Canadian Natural Resources Ltd. (Canada) (F) 568,856 43,090,842 Delta Petroleum Corp. (I)(L) 267,950 4,809,702 Denbury Resources, Inc. (I) 1,104,230 49,348,039 EnCana Corp. (Canada) (F) 20,000 1,237,000 Newfield Exploration Co. (I) 351,900 16,947,504 Petrolifera Petroleum Ltd. (Canada) (F)(I) 86,548 1,323,870 Pioneer Natural Resources Co. 8,350 375,583 Plains Exploration & Production Co. (I) 936,782 41,424,500 Rosetta Resources, Inc. (I)(S) 240,495 4,410,678 SandRidge Energy, Inc. (I)(S) 350,000 7,350,000 Southwestern Energy Co. (I) 1,172,300 49,060,755 Oil & Gas Storage & Transportation 3.15% Williams Cos., Inc. (The) 1,220,550 41,571,933 Pharmaceuticals 2.71% Anesiva, Inc. (I) 320,000 1,836,800 Auxilium Pharmaceuticals, Inc. (I) 50,000 1,054,000 Elan Corp., Plc (ADR) (Ireland) (F)(I) 60,402 1,270,858 Endo Pharmaceuticals Holdings, Inc. (I) 482,000 14,946,820 Inspire Pharmaceuticals, Inc. (I) 302,700 1,625,499 Shire Plc (ADR) (United Kingdom) (F) 203,265 15,037,545 Precious Metals & Minerals 3.83% Apex Silver Mines Ltd. (I) 826,300 16,071,535 Silver Standard Resources, Inc. (Canada) (F)(I)(L) 923,050 34,420,534 Property & Casualty Insurance 1.08% Progressive Corp. (The) 732,950 14,226,560 Reinsurance 1.80% Berkshire Hathaway, Inc. (Class B) (I) 6,000 23,712,000 Tobacco 0.04% Altria Group, Inc. 7,300 507,569 Water Utilities 0.24% Companhia de Saneamento Basico do Estado de Sao Paulo (ADR) (Brazil) (F) 63,863 3,154,832 Page 3 John Hancock Large Cap Equity Fund Securities owned by the Fund on September 30, 2007 (unaudited) Exercise Expiration Number of Issuer Price ($) Date Contracts Value Options purchased 1.68% (Cost $27,282,731) Puts 1.68% Alliance Data Systems Corp. 80 October 07 800 212,000 Alliance Data Systems Corp. 80 December 07 544 163,200 Bear Stearns Cos., Inc. (The) 120 January 08 130 118,300 Bear Stearns Cos., Inc. (The) 115 January 08 170 125,800 Bear Stearns Cos., Inc. (The) 110 January 08 200 114,000 Bear Stearns Cos., Inc. (The) 120 April 08 110 135,300 Bear Stearns Cos., Inc. (The) 115 April 08 120 120,000 Bear Stearns Cos., Inc. (The) 110 April 08 100 87,000 Capital One Fincancial Corp. 65 March 08 535 267,500 Capital One Fincancial Corp. 65 January 09 557 564,798 Google, Imc. 500 January 09 410 1,480,100 Intel Corp. 27 April 08 7,380 2,059,020 iShares 90 December 07 21,652 5,737,780 iShares 88 March 08 7,865 2,162,875 iShares 87 March 08 7,592 1,480,440 iShares 86 March 08 11,931 1,908,960 iShares 85 March 08 16,931 2,370,340 Microchip Technology, Inc. 35 April 08 1,618 388,320 PowerShares 50 December 07 9,517 1,256,244 PowerShares 50 December 07 3,530 441,250 PowerShares 50 January 08 6,022 939,432 Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 10.17% (Cost $134,201,404) Joint Repurchase Agreement 7.27% Joint Repurchase Agreement with Barclays Plc dated 9-28-2007 at 3.950% to be repurchased at $95,999,589 on 10-1-2007, collateralized by $61,658,657 US Treasury Inflation Indexed Bond, 3.625% due 4-15-28 (valued at $97,887,360, including interest) 3.950% $ 95,968 95,968,000 Shares Cash Equivalents 2.90% John Hancock Cash Investment Trust (T)(W) 38,233 38,233,404 Page 4 John Hancock Large Cap Equity Fund Securities owned by the Fund on September 30, 2007 (unaudited) Total investments (Cost $1,108,959,723) 102.98% Other assets and liabilities, net (2.98%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 5 John Hancock Large Cap Equity Fund Notes to Schedule of Investments September 30, 2007 (unaudited) ADR American Depositary Receipt (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available unless indicated otherwise. (C) Parenthetical disclosure of a country in the security description represents country of issuer; however, the security is euro-denominated. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. (G) Security rated internally by John Hancock Advisers, LLC. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of September 30, 2007. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $11,760,678 or 0.89% of the net assets applicable to common shareholders as of September 30, 2007. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. The cost of investments owned on September 30, 2007, including short-term investments, was $1,108,959,723. Gross unrealized appreciation and depreciation of investments aggregated $286,012,146 and $36,283,198, respectively, resulting in net unrealized appreciation of $249,728,948. Notes to Schedule of Investments - Page 1 Notes to portfolio of investments Security valuation The net asset value of the shares of Class A, Class B, Class C and Class I of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of MFC, are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on a principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the valuation provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at their fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of a Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at their fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission (SEC), the Fund, along with other registered investment companies having a management contract with the Adviser, a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. Foreign currency translations The books and records of the Fund are maintained in U.S. dollars. Investment securities and other assets and liabilities denominated in a foreign currency are translated into U.S. dollars at the prevailing exchange rates at period end. Purchases and sales of investment securities, income and expenses are translated into U.S. dollars at the prevailing exchange rates on the respective dates of the transactions. Net realized and unrealized gains and losses on foreign currency transactions represent net gains and losses between trade and settlement dates on securities transactions, the disposition of forward foreign currency exchange contracts and foreign currencies, and the difference between the amount of net investment income accrued and the U.S. dollar amount actually received. That portion of both realized and unrealized gains and losses on investments that results from fluctuations in foreign currency exchange rates is not separately disclosed but is included with net realized and unrealized gain/appreciation and loss/depreciation on investments. Securities lending The Fund has entered into an agreement with Morgan Stanley & Co. Incorporated and MS Securities Services Inc. (collectively, Morgan Stanley) which permits the Fund to lend securities to Morgan Stanley on a principal basis. Morgan Stanley is the primary borrower of securities of the Fund. The risk of having one primary borrower of Fund securities (as opposed to several borrowers) is that should Morgan Stanley fail financially, all securities lent will be affected by the failure and by any delays in recovery of the securities (or in the rare event, loss of rights in the collateral). The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives collateral against the loaned securities and maintains collateral in an amount not less than 100% of the market value of the loaned securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required collateral is delivered to the Fund on the next business day. Any cash collateral received is invested in the JHCIT. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, a fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund receives compensation for lending their securities either in the form of fees, guarantees, and/or by retaining a portion of interest on the investment of any cash received as collateral. ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Investment Trust By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: January 17, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: January 17, 2008 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: January 18, 2008
